It is an honour to be here today for the first time to represent the Argentine Republic before the General Assembly.
We are living in a time of great global transformation, where changes take place at an increasingly rapid pace and provide us with new opportunities. In the twenty- first century we are faced with a continuous challenge, namely, that of adapting to the new realities of global interdependency. Building a modern international order is an ongoing task in which we are all protagonists.
The principles of the Organization guide us to encourage dialogue and cooperation between our countries in order to achieve development, peace and international security. In the first 71 years of the United Nations, important advances have been made. However, there is still much to be done. The United Nations has proposed a horizon towards which we should advance. The 2030 Agenda for Sustainable Development is a goal that we should approach collectively.
I am proud to represent a country that has contributed to the international legal framework, driving advances in human rights, humanitarian rights and the peaceful settlement of conflicts. With the Sustainable Development Goals in mind, it makes us proud that our Governmental priorities are in line with those of the international community. In Argentina, we have set ourselves three main objectives.
Our first goal is to move towards zero poverty. That means becoming a country with equal opportunities, where our children can shape their future and where every Argentinian is able to develop his or her potential. A country like ours, which is a food–producing powerhouse, cannot accept the fact that there are people going hungry anywhere the world.
Our second goal is to defeat drug trafficking. The world drug problem, addiction and violence associated with organized crime requires that we work together towards a comprehensive agenda, based on human rights and focused on both supply and demand.
Our third goal is to unite Argentinians through dialogue, respect for the rule of law and the strengthening of democracy. For in the twenty-first century, the quality of political leadership is measured by the ability to build bridges and create trust. These are elements that every society needs to properly function. Argentinians have chosen that path, namely, that of trusting one another, engaging in dialogue and speaking honestly to each other.
An important step in this direction was working on the problems of the past in order to be able to look towards the future. We have rebalanced the macroeconomy and began to strengthen relations with our neighbouring countries. We are establishing mature links with other countries and multilateral organizations, and we are already starting to see results. We have returned to international credit markets, and many companies have demonstrated that they trust Argentina. New investments are announced every day, which will lead to jobs and put the country on track to expand its economy. Argentines are ready to enter into the twenty-first century and assume our role in the international community.
However, we cannot achieve any of those goals alone. We have to work together, starting with our neighbours. I am from a region that thinks of itself as a common neighbourhood with shared challenges. In recent years, Latin America has made huge efforts to reduce poverty, thanks to robust social policies and to the very favourable international economic conditions. But today the context is different. All of our countries have experienced diminished growth, while global trade has shown weak performance. At the regional level, the balance of trade is less favourable and inflation punishes those who have less.
But we in Argentina are optimistic. We know that, in order to grow inclusively, Latin America must count on a tremendous amount of human talent as well as incomparable natural wealth. While in the world there are trends that generate worry and uncertainty, encouraging news is coming from our region, such as the normalization of relations between Cuba and the United States and the peacebuilding process in Colombia. In addition, we see conditions for creating a corridor of peace from the Atlantic Ocean to the Pacific Ocean throughout the region, which will contribute to regional stability and prosperity.
But the challenges of global governance in the twenty-first century do not exclusively belong to some countries or regions; they concern everyone. We must cooperate, while thinking globally and acting locally and without losing sight of the first principle of this Organization, which is based on the sovereign equality of all of its Members. A world with more voices is a more just world. That is why it is important that we continue building a system based on clear rules that reflect diversity and plurality and that facilitate consensus.
Climate change is the greatest, most important challenge that humankind faces. Only if we are aware of that fact will we be able to make progress without jeopardizing our future and the future of future generations. We in Argentina are betting ambitiously on renewable energy to develop our potential in areas such as solar, wind and biomass energy generation. We signed the Paris Agreement and we are proud of being one of the first countries to complete the ratification process. That is why we call upon the international community to put forth its greatest efforts so that we can soon see the Agreement enter into force, which is so important for our future.
Another major challenge is the problem of refugees. Although a year ago we made a commitment to leave nobody behind, the images we see today hurt and worry us. This reality calls for us to do more. Our White Helmets are widely recognized for their commitment to humanitarian matters, which is why, last May, Argentina was present in the Syrian conflict zone to offer assistance at a refugee camp in Lebanon. I would like to announce that we are going to accept even more refugees from Syria and from its neighbouring countries, favouring families with children. We have established a national cabinet of ministers charged with broadening the existing humanitarian programme, which coordinates ministries and Governmental departments and addresses security measures and full social integration. We will be able to gradually increase our ability to receive more people to the extent that financial support, technical assistance and international logistical support allow us to do.
Gender equality is also a primary goal of ours, upon which we have to work with conviction and political determination. Argentina is making the full empowerment of women its State policy. We have established a national action plan for prevention and assistance for women at risk in order to put an end to violence against women in all of its forms. We are working with a cross-cutting approach so that women will have the same social, political, economic and cultural opportunities in the country as men. In this regard, we are grateful for the support that Susana Malcorra, our Minister for Foreign Affairs, has received as a candidate to be the next Secretary-General of the United Nations. In the twenty-first century, having a woman as the head of the Organization would be a very encouraging example.
When the Organization was founded, countries assumed the commitment of maintaining international peace and security. However, we live in a world that is increasingly violent, where radical extremism threatens innocent people and vulnerable populations. It should be remembered that, in 1992 and in 1994, Argentina was a victim of international terrorism, with two attacks, for which we hope to receive greater international cooperation in clarifying events and punishing those responsible. My country condemns any group that through its actions aims to promote terror in any part of the planet.
In recent years, this phenomenon has worsened. To stop it, international cooperation is indispensable. We have to promote development both inside and outside of our countries because development does not stop at the border. Growth with inclusion, dialogue and tolerance — and the creation of opportunities — all help to reduce the marginalization and humiliation that fuels the recruitment of terrorists.
Dialogue and the peaceful settlement of disputes make up the cornerstone of the foreign policy of a democratic Argentina. That is why I reiterate our call for dialogue with the United Kingdom, as called for in many resolutions of this Organization, so as to amicably resolve the sovereignty dispute that we have had for almost two centuries over the Malvinas Islands, South Georgia Islands and South Sandwich Islands and the surrounding maritime areas. We have shown interest in advancing our bilateral relationship, which can and should be mutually beneficial. That is why we trust that it will be possible to find a definitive solution to this prolonged dispute.
I would like to conclude with a thought. Argentina, which has just celebrated 200 years of independence, is a country that has always opened its doors to men and women from around the world seeking a better life. There is a piece of each part of the world in my country. We coexist peacefully — Christians, Jews and Muslims. Diversity enriches our society, and we embrace openness within a world where fragmentation is burgeoning. Let us say to the world, we need not fear interdependency. This world is our shared home, which is why we must take care of it. We must learn to coexist peacefully, just as Pope Francis has called upon on us to do. Fostering a sense of integration and working
30/56 16-29296 together will only strengthen us. Let us continue to build networks and bridge gaps. The members of the Assembly can count on Argentina. We have much to say and to contribute.
Please allow me to extend my gratitude to the Secretary-General for his work in leading the Organization. His legacy has difficult challenges, which is why we must continue with our efforts. Over the years, the United Nations has shown us the importance of pursuing a better world. Now it is time for us to put forth all of our creativity and political will to make our vision of a better world a reality.
